Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21124 BlackRock New York Municipal Income Trust II (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock New York Municipal Income Trust II 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: August 31, 2007 Date of reporting period: May 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) MAY 31, 2007 BlackRock New York Municipal Income Trust II (BFY) (Percentages shown are based on Net Assets) Principal Amount Option Call Description Provisions 1 Value LONG-TERM INVESTMENTS156.1% Multi-State5.7% Charter Mac Equity Issuer Trust, $500 2 Ser. A, 5.75%, 4/30/15 No Opt. Call $ 533,335 1,000 2 Ser. A, 6.00%, 4/30/19 No Opt. Call 1,099,110 1,500 2 Ser. B, 6.00%, 4/30/15 No Opt. Call 1,602,615 1,000 2 Ser. B, 6.30%, 4/30/19 No Opt. Call 1,067,330 4,302,390 New York145.7% Albany Indl. Dev. Agcy., Sch. Impvts. Lease Approp. RB, New Covenant Charter Sch. Proj., 345 3 Ser. A, 7.00%, 5/01/25 05/15 @ 102 341,157 220 3 Ser. A, 7.00%, 5/01/35 05/15 @ 102 214,458 4,000 4 City of New York, Recreational Fac. Impvts. Hotel Occupancy Tax GO, Ser. B, 5.75%, 12/01/11 N/A 4,316,400 1,715 Clarence Indl. Dev. Agcy., Ind. Impvts. RB, Bristol Vlg., Inc. Proj., 6.00%, 1/20/44 01/13 @ 102 1,883,447 2,535 Cntys. Tobacco Trust III, Misc. Tobacco Settlement Funded RB, 6.00%, 6/01/43 06/13 @ 100 2,726,266 3,000 Convention Ctr. Operating Corp., Recreational Fac. Impvts. Hotel Occupancy Tax
